Exhibit 99.1 Nightingale, Inc. Form 8-K File No. 33-23429-D NIGHTINGALE, INC. 2232 Eastwood Blvd. Ogden, UT 84403 LETTER TO SUBSCRIBERS December 30, 2011 Dear Subscriber: As a purchaser of Units in the Company's public offering, you acquired one share of common stock, one Class "A" Common Stock Purchase Warrant and one Class "B" Common Stock Purchase Warrant.The Warrants have been extended on several occasions, and effective December 30, 2011, the Board of Directors extended the exercise period of both the Class "A" and Class "B" Warrants to December 31, 2013. The Warrants are not exercisable until the Company finds an acquisition target and files with the Securities and Exchange Commission a post-effective amendment to this registration statement. The Company is continuing to seek suitable acquisition candidates and hopes to be able to select a suitable acquisition candidate within the foreseeable future.We appreciate your continued support. By Order of the Board of Directors
